/21/2022Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

This office action is responsive to the Amendment and Remarks filed 21 March 2022, wherein claims 2, 4, 6, 8 and 9 were cancelled. Claims 1, 3, 5, 7 and 10 remain pending and presently under consideration in this application. 

Response to Amendment
The rejection of each of claims 1, 3 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 4, 7, and 8 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of each of claims 2 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set respectively forth in the paragraphs 5 and 7 of the previous office action on the merits, are hereby withdrawn in view of applicants’ cancellation of the same. 
The objection of claims 4, 6 and 8 as set forth in paragraph 9 of the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 
The rejection of claims under 35 U.S.C. 102(a)(1) over Su et al. (Chinese Patent CN 109423301 A), as set forth in paragraph 12 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment to the base independent claim whereby the substituent R1 in the compound of formula II is now limited to being
    PNG
    media_image1.png
    75
    134
    media_image1.png
    Greyscale
.
Applicants have amended the base independent claim as follows and argue that the amendment overcomes the prior art of record:
    PNG
    media_image2.png
    957
    907
    media_image2.png
    Greyscale
The new grounds of rejections as follows do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 is rejected as being vague and indefinite when it recites “three compounds of formula III-1 to III-2, three compounds of formula IV-1 to IV-2, two compounds of formula V-1 and V-3” (emphasis added); the scope of the protection sought is not clear. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition, i.e., three compounds selected from the group consisting of compounds of formulae III-1 and III-2, three compounds selected from the group consisting of compounds of formulae IV-1 and IV-2, two compounds selected from the group consisting of compounds of formulae V-1 and V-3.
Amended claim 3 is rejected as being vague and indefinite when it recites “further comprising the group consisting of compounds of formula III-3 to III-11” (emphasis added); the scope of the protection sought by “the group” is not clear. Amended claim 3 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition, i.e., how many compounds selected from the group consisting of compounds of formula III-3 to III-11 are further contained in the claimed liquid crystal composition. 
Amended claim 5 is rejected as being vague and indefinite when it recites “further comprising the group consisting of compounds of formula IV-3” (emphasis added); the scope of the protection sought by “the group” is not clear. Amended claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition, i.e., how many compounds of formula IV-3 are further contained in the claimed liquid crystal composition. 
Amended claim 7 is rejected as being vague and indefinite when it recites “further comprising the group consisting of compounds of formula V-2” (emphasis added); the scope of the protection sought by “the group” is not clear. Amended claim 7 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition, i.e., how many compounds of formula V-2 are further contained in the claimed liquid crystal composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,242,486. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Claims 1, 3, 5, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,254,873. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Claims 1, 3, 5, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,268,027. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Claims 1, 3, 5, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,021,654. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Claims 1, 3, 5, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,208,395. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over either Wang et al. (U.S. Patent Application Publication No. 2019/0256775) or Huang et al. (U.S. Patent Application Publication No. 2019/0256776).
Each of Wang et al. and Huang et al. disclose a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Although Wang et al. illustrates examples contain the combination of the aforementioned compounds, they are not utilized in the quantity as is now claimed: 
    PNG
    media_image3.png
    548
    391
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    498
    393
    media_image4.png
    Greyscale

Although Huang et al. illustrates examples contain the combination of the aforementioned compounds, they are not utilized in the quantity as is now claimed:
    PNG
    media_image5.png
    540
    534
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    417
    539
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    795
    515
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    202
    545
    media_image8.png
    Greyscale

Although neither Wang et al. or Huang et al. expressly illustrate the combination of the quantity of the aforementioned compounds, since they are each individually well known in the liquid crystal art, further as taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of either Wang et al. or Huang et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied references have a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over any one of Kang et al. (U.S. Patent No. 11,242,486), Kang et al. (U.S. Patent No. 11,254,873), or Kang et al. (U.S. Patent No. 11,268,027).
Each of Kang et al. (‘486), Kang et al. (‘873), and Kang et al. (‘027) disclose a liquid crystal composition, the corresponding use thereof said liquid crystal composition in a liquid crystal display element, characterized in that said liquid crystal composition comprise a combination of compounds of the present formulae I, II, III-1, III-2, IV-1, IV-2, V-1, V-3, and VI. 
Although Kang et al. (‘486) illustrates examples 
    PNG
    media_image9.png
    446
    433
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    335
    429
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    523
    441
    media_image11.png
    Greyscale
containing various combinations of the aforementioned compounds, they are not utilized in the quantity as is now claimed.
Although Kang et al. (‘873) illustrates examples 
    PNG
    media_image12.png
    437
    424
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    450
    424
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    508
    425
    media_image14.png
    Greyscale
containing various assorted combinations of the aforementioned compounds, they are not utilized in the quantity as is now claimed.
Although Kang et al. (‘027) illustrates an example 
    PNG
    media_image15.png
    485
    417
    media_image15.png
    Greyscale
containing the aforementioned compounds, they are not utilized in the quantity as is now claimed.
Although none of Kang et al. (‘486), Kang et al. (‘873), or Kang et al. (‘027) expressly illustrate the combination of the quantity of the aforementioned compounds, since they are each individually well known in the liquid crystal art, further as taught therein each of the references, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition any one of Kang et al. (‘486), Kang et al. (‘873), Kang et al. (‘027), Liang et al. or Li et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied references have a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s argument filed 21 March 2022, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Su et al. (Chinese Patent CN 109423301 A), as set forth in paragraph 12 of the previous office action on the merits, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections are made as in the preceding paragraphs, and the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722